Citation Nr: 0629045	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from December 
1942 to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in  St. Petersburg, Florida.  

A motion to advance this case on the Board's docket, was 
granted for good cause by the Board in August 2006.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's service-connected generalized anxiety disorder 
is manifested by slightly depressed mood and anxiousness with 
good insight and judgment; he has a Global Assessment of 
Functioning Scale (GAF) score of between 55 and 65. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 30 percent for a generalized anxiety disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9400 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
September 2002 satisfied the duty to notify provisions.  The 
veteran's service medical records, and VA records have been 
obtained and he has been accorded a Compensation and Pension 
examination for disability evaluation purposes.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  Moreover, the veteran reports that his only 
treatment for his service-connected psychiatric disability is 
at VA medical facilities and the current treatment records 
have been obtained.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; and VA medical treatment 
records and examination reports.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the veteran's claim of an 
increased rating for his service-connected psychiatric 
disability.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

Service connection has been in effect for a psychiatric 
disorder since March 1945.  The psychiatric disorder was 
rated as 10 percent disabling from December 1948 until the 
rating was increased to 30 percent as of April 1998.  The 
veteran filed a claim for an increased rating for his 
service-connected generalized anxiety disorder in October 
2001.  VA medical records reveal that the veteran receives 
regular treatment for his anxiety disorder with both 
medication and group therapy sessions.  Psychiatric group 
therapy notes dated in May 2001 reflect that the veteran was 
attentive and participated in group discussion.  His mood was 
euthymic and his affect congruent.  The VA medical records 
indicate that the veteran's predominant symptoms consist of a 
slightly depressed mood and anxiety.  The treatment records 
also indicate that Global Assessment of Functioning Scale 
(GAF) scores of between 62 and 65 have been assigned at 
various points during treatment.  The GAF score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 62 
to 65 is defined as some mild symptoms (e.g., depressed mood 
and mild insomnia) or difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well with 
some meaningful interpersonal relationships.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  

A report of psychiatric examination conducted in August 2002 
reflects that the veteran was 81 years old at the time of the 
examination.  The veteran reported occasional feelings of 
being depressed or anxious.  Mental status examination was 
essentially normal but did reveal an air of depression and 
some anxiety.  The examiner diagnosed generalized anxiety 
disorder and depressive disorder.  A GAF score of 55 was 
assigned, which the examiner indicated reflected moderate 
symptoms of anxiety and depression which affected social 
functioning.  A GAF of 55 is indicative of moderate symptoms 
such as a flat affect or occasional panic attacks, or 
moderate difficulty in social or occupational functioning 
(i.e., few friends, conflicts with peers).  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  

A March 2004 VA treatment record reflects that the veteran 
was appropriately dressed and groomed.  He appeared his 
stated age and at ease.  He was alert and oriented.  He 
maintained eye contact.  Speech was spontaneous and goal 
directed.  Mood was euthymic.  Affect was congruent with 
mood.  Memory, judgment and insight were fair.  It was 
specifically noted that there was no significant change in 
his mental status except that he felt a little anxious.  

The veteran's service-connected anxiety disorder is currently 
rated as 30 percent disabling under Diagnostic Code 9400.  
That rating contemplates 

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  

38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent disability rating contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

Id.  A 70 percent rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Id.  

Finally, a 100 percent disability rating for psychiatric 
disabilities contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 
 
The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected anxiety disorder.  The evidence 
of record shows that the veteran's service-connected anxiety 
disorder is manifested by slight depression and anxiety.  
There is no evidence of record which reveals that the 
veteran's psychiatric symptoms meet any of the criteria which 
would warrant the assignment of a disability rating in excess 
of 30 percent.  Specifically, there is no evidence of 
impaired memory or judgment which are related to the service-
connected psychiatric disability.  Moreover, the veteran's VA 
psychiatric care providers indicate that there has not been 
any significant change in the veteran's psychiatric symptoms.  
Accordingly, an increased rating for the veteran's service-
connected anxiety disorder must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 30 percent for the veteran's 
generalized anxiety disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 30 percent for service-
connected generalized anxiety disorder is denied. 



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


